           Case: 4:20-cr-00503-JAR Doc. #: 32 Filed: 01/25/21 Page: 1 of 1 PageID #: 235




                                               United States District Court
                                               Eastern District of Missouri
                                               111 S. 10th Street, Rm.3.300
                                                St. Louis, Missouri 63102

Gregory J. Linhares                                                                              Phone: 314-244-7900
 Clerk of Court



IN RE: THE BUSINESS OF THE COURT
                                                        ORDER
IT IS HEREBY ORDERED that the Clerk of Court is directed to forward the following domestic passports to the United
States Department of State, CA/PPT/L/LA 44132 Mercure Circle, PO BOX 1227, Sterling, VA 20166-1227.

Defendant Name                     Passport Number              Case Number                 JCC Date
Benoist, Peter                     591882909                    4:20-CR-000505-001-SEP      12/10/2020
Muhammad, Haamid                   591246036                    4:19-CR-000046-002 HEA      11/24/2020
Muhammad, Haamid                   C19273108                    4:19-CR-000046-002 HEA      11/24/2020
Schwarze, William                  477331815                    4:20-CR-000503-001-JAR      12/15/2020
Slade, Jaime                       535306091                    4:19-CR-000858-001-HEA      12/08/2020
Terry, Steven                      503394789                    4:19-CR-000667-001-CDP      12/09/2020




Dated this 25th day of January, 2021.

                                                         ___________________________________________
                                                         Rodney W. Sippel
                                                         Chief United States District Judge
